DETAILED ACTION
	In RCE filed on 01/27/2022 Claims 1 and 3- 15 are pending. Claim 1 is currently amended. Claim 2 is canceled. Claims 1 and 3- 15 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

Allowable Subject Matter
Claims 1 and 3- 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a 3D printer outputting method for mounting electrical components comprising: generating a structure, by a main controller, wherein the structure includes a plurality of unit structures arranged in a lattice shape, each of the unit structures having walls forming the lattice shape; determining, by the main controller, whether at least one of the component objects is unsupported by the unit structures due to the at least one component object being smaller than the unit structure when the component objects are positioned; and modifying, by the main controller in response to determining that the at least one component object is unsupported by 
US 2013/0015596 A1 (“Mozeika”) teaches detecting, by the main controller, that at least one of the component objects is smaller than the vacant space of the unit structures when the component object are positioned ([0036] teaches scanning an object at its current state of construction and the scan being compared to the specification and providing detection of placement errors; [0056] teaches placing components such as circuit boards, motors, and batteries into a partially printed product; Fig. 8 and [0065] teach the component 812 fitting within the support structure of item 810, thus a controller of the system detected that the component 812 is smaller than the vacant space of the item 810. Therefore, detection of placement errors is interpreted as determining whether component are supported by a partially printed product because the component not being supported is a placement error), modifying, by the main controller, the unit structures of the structure to allow the component object to be supported by the structure ([0033] teaches information collected by the sensor may be used by the device to adjust or correct subsequent steps of the manufacturing process; [0057] teaches if sensor data analysis indicates a fabrication anomaly, the execution component may communicate with the driver and the assembly plan may be adjusted to compensate. Therefore, upon detecting a placement error where a component is not supported by the item, the system of Mozeika would compensate such that the component is supported by the item. For example, based on [0047, 0057] the system of Mozeika would determine if a circuit board is placed at a position unsupported by the case and then compensate such that the circuit board is placed in the case).
However, Mozeika does not teach determining whether at least one of the component objects is unsupported by the unit structures due to the at least one component object being smaller than the unit structures. In fact, Mozeika teaches the opposite of what is currently claimed because paragraph [0056] indicates that components such as circuit boards, motors, 
USP 10105905 (“Sweet”), teaches generating a structure, by a main controller, wherein the structure includes a plurality of unit structures arranged in a lattice shape, each of the unit structures having walls forming the lattice shape (Fig. 3 and Col. 2 line 62- Col. 3 line 28). However, Sweet does not teach or suggest determining whether at least one of the component objects is unsupported by the unit structures due to the at least one component object being smaller than the unit structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See also: US 2019/0263070 A1 (not prior art but relevant) and USP 9919476.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEITH S SHAFI/Primary Examiner, Art Unit 1744